123 Ga. App. 223 (1971)
180 S.E.2d 245
DEERING
v.
THE STATE.
45814.
Court of Appeals of Georgia.
Submitted January 7, 1971.
Decided January 27, 1971.
Claude V. Driver, for appellant.
John T. Perren, District Attorney, for appellee.
EVANS, Judge.
The defendant was indicted, tried and convicted of selling beer without a license. He was sentenced to serve 12 months in the penitentiary, the sentence to be suspended and served on probation upon the payment of a fine. Thereafter motion for new trial was filed and amended, and overruled. The appeal is from the overruling of the motion for new trial. Held:
1. The evidence shows the defendant had sought to obtain a beer license, without success, and thereafter sold beer without a valid license. The evidence is sufficient to support the verdict of guilty.
2. The court did not err, as contended, in instructing the jury that the defendant "committed this offense." A reading of the entire charge discloses that the court instructed the jury that the defendant was charged in a presentment as "alleging that he, on June 20, 1969, committed this offense." Thus there is no merit in the enumeration of error complaining of the denial of the motion for new trial based on this special ground.
3. The trial court did not err in charging the jury that while the law requires the State to prove the defendant's guilt of the offense to their satisfaction beyond a reasonable doubt, yet the law does not require the State to prove the defendant's guilt to a mathematical or absolute certainty, and in thereafter proceeding to charge that a resonable doubt is not a vague or conjectural doubt, or a fanciful doubt, or an imaginary doubt, or a possibility that the defendant may be innocent, but that it is a doubt founded upon reason. Fletcher v. State, 90 Ga. 468 (2) (17 S.E. 100); Bonner v. State, 152 Ga. 214 (1) (109 S.E. 291). There is no merit in the contention that the court erred in failing to grant the motion for new trial based on this allegedly erroneous charge.
Judgment affirmed. Jordan, P. J., and Quillian, J., concur.